UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6273


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD DANE JEFFUS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (6:92-cr-00184-NCT-2)


Submitted:   August 18, 2015                 Decided:   September 2, 2015


Before NIEMEYER, SHEDD, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Dane Jeffus, Appellant Pro Se.  Angela Hewlett Miller,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edward Dane Jeffus seeks to appeal the district court’s

order    accepting       the    recommendations          of     the   magistrate      judge,

dismissing       Jeffus’         28     U.S.C.         § 2255      (2012)     motion       as

unauthorized and successive, and denying his motions for release

on bail.      The order is not appealable unless a circuit justice

or    judge   issues      a    certificate        of    appealability.         28     U.S.C.

§ 2253(c)(1)(B) (2012).               A certificate of appealability will not

issue     absent     “a       substantial     showing         of      the   denial    of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2012).                 When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that    reasonable        jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El      v.   Cockrell,         537 U.S. 322,    336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

Jeffus has not made the requisite showing.                         Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.                      We also deny Jeffus’ motion

                                              2
to supplement the record and informal brief.                We dispense with

oral   argument   because     the    facts   and   legal    contentions     are

adequately   presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                    DISMISSED




                                       3